DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-9 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al (U.S. PGPub No. 2021/0080765).
Regarding claim 1, Hu teaches a control substrate (Fig 3), comprising a base substrate (11), at least one microwave transmission line (41; para 0028 lines 20-33) and at least one voltage loading line (411) on the base substrate, wherein the at least one microwave transmission line (41) is in a one-to-one correspondence to the at least one voltage loading line (411; para 0028 lines 14-19), and an end of the at least one voltage loading line (Fig 4, 411; para 0031 lines 5-6) is connected to the corresponding microwave transmission line (41); wherein the at least one voltage loading line and the at least one microwave transmission line 
Regarding claim 6, Hu teaches wherein a corner between two segments of the polygonal line of the planar inductor is: 90 degrees (Figs 2 and 4, 411; the two line segments of the horizontal and vertical lines of the overlapping region of 411 connects into a 90 degree corner angle).
Regarding claim 7, Hu teaches wherein the end of the at least one voltage loading line is connected to the corresponding microwave transmission line via a starting end, a middle or a corner of the corresponding microwave transmission line (Fig 4, 411, 41).
Regarding claim 8, Hu teaches wherein an end of a segment of the at least one voltage loading line is connected to the corresponding microwave transmission line, and the segment is perpendicular to the corresponding microwave transmission line (Fig 4, 411, 41; the vertical line end segment of the overlapping region of 411 that connects to microwave transmission line 41 is perpendicular to the horizontal line portion of 41).
Regarding claim 9, Hu teaches wherein a thickness (the vertical direction) of the at least one microwave transmission line (Fig 4, 41) is identical to a thickness of the at least one the voltage loading line (411).
Regarding claim 11, Hu teaches a liquid crystal phase shifter (Fig 3, 3, 4). 
Regarding claim 12, Hu teaches a counter substrate (Fig 3, 21) opposite to the base substrate (11), wherein a phase-control electrode (42) is on the counter substrate; and a liquid crystal layer (3) between the counter substrate and the base substrate.
Regarding claim 13, Hu teaches a method of forming the control substrate (Fig 11) comprising: providing a base substrate (1011); forming a metal material layer on the base substrate (1012); and patterning the metal material layer through one patterning process, to form the at least one voltage loading line (Fig 4, 411; para 0056); and the at least one microwave transmission line (41; para 0056).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (U.S. PGPub No. 2021/0080765). 
Regarding claim 10, Hu teaches all of the elements of the claimed invention as stated above.
However, Hu fails to teach wherein the metal material of the at least one voltage loading line and the at least one microwave transmission line comprises at least one of Cu, Ag and Al.
It is very common and well known in the art to one of ordinary skill to use metal materials such as Cu, Ag or Al for voltage loading and microwave transmission due to the high thermal and electrical conductivity properties of those elements which is essential for inducted voltage.  

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, Hu et al (U.S. PGPub No. 2021/0080765) does not teach or suggest, alone or in combination, the specific limitations of “wherein a line width of the at least one microwave transmission line is more than a hundred times larger than a line width of the at least one voltage loading line” in the combination as claimed.

Regarding claim 4, Hu et al (U.S. PGPub No. 2021/0080765) does not teach or suggest, alone or in combination, the specific limitations of “wherein the planar inductor comprises a plurality of portions connected end to end and parallel to each other, and a line spacing between two portions is less than or equal to 4 um” in the combination as claimed.
Regarding claim 5, Hu et al (U.S. PGPub No. 2021/0080765) does not teach or suggest, alone or in combination, the specific limitations of “wherein the planar inductor comprises a polygonal line with at least 3 vertices” in the combination as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249.  The examiner can normally be reached on Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/WILLIAM D PETERSON/Examiner, Art Unit 2871   

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871